Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 1 of 16 PageID #: 155




                          ​UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF TEXAS


  CRAIG CUNNINGHAM,                                  §
  Plaintiff,                                         §
                                                     §
  v.                                                 §
                                                     § ​Cause No. 4:19-cv-00669-ALM-CAN
  Creative Edge Marketing LLC, Terrell               §
  Samuels, John/Jane Does 1-5                        §
                                                     §
                                                     §
  Defendants.




                                    Plaintiff’s Amended Complaint


                                                  Parties

  1. The Plaintiff is Craig Cunningham, a natural person, who was present in Texas for the calls

       at issue in this case, residing in Collin County.

  2. Creative Edge Marketing LLC, is a Wyoming limited liability company, whose principal

       place of business is P.O. Box 570364, Houston, Texas 77257.

  3. Terrell Samuels is the managing partner of Creative Edge Marketing LLC, located at 2100

       W. Loop South, Houston, Texas 77027.

  4. John/Jane Does 1-4 are other liable parties currently unknown to the Plaintiff.

                                    JURISDICTION AND VENUE

  5. Jurisdiction​. This Court has federal-question subject matter jurisdiction over Plaintiff’s

       Telephone Consumer Protection Act (hereinafter “TCPA”) claims pursuant to 28 U.S.C. §

       1331 because the TCPA is a federal statute. ​Mims v. Arrow Fin. Servs., LLC,​ 565 U.S. 368,
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 2 of 16 PageID #: 156




       372 (2012). This Court has supplemental subject matter jurisdiction over Plaintiff’s claim

       arising under Texas Business and Commerce Code 305.053 because that claim: arises from

       the same nucleus of operative fact, i.e., Defendants’ telemarketing robocalls to Plaintiff; adds

       little complexity to the case; and doesn’t seek money damages, so it is unlikely to

       predominate over the TCPA claims.

  6. Personal Jurisdiction​.​ This Court has general and personal jurisdiction over the

       Defendant(s) because they have repeatedly placed calls to Texas residents, and derive

       revenue from Texas residents, sell goods and services to Texas residents, including the

       Plaintiff, and maintain a principal place of business in Houston,Texas. ​Tex. Civ. Prac. &

       Rem. Code § 17.042.

  7. This Court has specific personal jurisdiction over the Defendants because the calls at issue

       were sent by or on behalf of the Defendants and the Defendants are located in Texas and

       committed a tort in Texas by violating the TCPA. ​47 U.S.C. § 227,​ ​see also​ Texas. ​Tex. Civ.

       Prac. & Rem. Code § 17.042.

  8.   ​Venue​.​ Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2) because a

       substantial part of the events giving rise to the claims—the calls and sale of goods and

       services directed at Texas residents, including the Plaintiff—occurred in this District and

       because the Defendant resides in this District. Plaintiff was residing in the Eastern District of

       Texas when he received a substantial if not every single call from the Defendants that are the

       subject matter of this lawsuit. ​47 U.S.C. § 227.

  9. This Court has venue over the Defendants because the calls at issue were sent by or on behalf

       of the above named Defendants to the Plaintiff, a Texas resident. ​47 U.S.C. § 227.
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 3 of 16 PageID #: 157




  THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. § 227

  10. In 1991, Congress enacted the TCPA in response to a growing number of consumer

        complaints regarding telemarketing.

  11. The TCPA makes it unlawful “to make any call (other than a call made for emergency

        purposes or made with the prior express consent of the called party) using an automatic

        telephone dialing system or an artificial or prerecorded voice … to any telephone number

        assigned to a … cellular telephone service.” ​47 U.S.C. § 227(b)(1)(A)(iii).​

  12. The TCPA makes it unlawful “to initiate any telephone call to any residential telephone line

        using an artificial or prerecorded voice to deliver a message without the prior express consent

        of the called party, unless the call is initiated for emergency purposes, is made solely

        pursuant to the collection of a debt owed to or guaranteed by the United States, or is

        exempted by rule or order” of the Federal Communication Commission (“FCC”). ​47 U.S.C. §

        227(b)(1)(B)​.

  13. The TCPA provides a private cause of action to persons who receive calls in violation of §

        227(b). 47 U.S.C. § 227(b)(3)​.

  14. Separately, the TCPA bans making telemarketing calls without a do-not-call policy available
                                                                        1
        upon demand. ​47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)(1)​.

  15. The TCPA provides a private cause of action to persons who receive calls in violation of §

        227(c) or a regulation promulgated thereunder. ​47 U.S.C. § 227(c)(5).​

  16. According to findings by the FCC, the agency vested by Congress with authority to issue


  1   ​See​ Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017) (codifying a June 26,
  2003 FCC order).
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 4 of 16 PageID #: 158




     regulations implementing the TCPA, automated or prerecorded telephone calls are a greater

     nuisance and invasion of privacy than live solicitation calls and can be costly and

     inconvenient.

  17. The FCC also recognizes that “wireless customers are charged for incoming calls whether

     they pay in advance or after the minutes are used.” ​In re Rules and Regulations

     Implementing the Tel. Consumer Prot. Act of 1991​, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003).

  18. The FCC requires “prior express written consent” for all autodialed or prerecorded

     telemarketing robocalls to wireless numbers and residential lines. In particular:[A]

     consumer’s written consent to receive telemarketing robocalls must be signed and be

     sufficient to show that the consumer: (1) received clear and conspicuous disclosure of the

     consequences of providing the requested consent, ​i.e.,​ that the consumer will receive future

     calls that deliver pre-recorded messages by or on behalf of a specific seller; and (2) having

     received this information, agrees unambiguously to receive such calls at a telephone number

     the consumer designates. In addition, the written agreement must be obtained without

     requiring, directly or indirectly, that the agreement be executed as a condition of purchasing

     any good or service.

  19. In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,​

     27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks omitted). FCC

     regulations “generally establish that the party on whose behalf a solicitation is made bears

     ultimate responsibility for any violations.” ​In the Matter of Rules and Regulations

     Implementing the Tel. Consumer Prot. Act of 1991​, 10 FCC Rcd. 12391, 12397 ¶ 13 (1995).

  20. The FCC confirmed this principle in 2013, when it explained that “a seller … may be held
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 5 of 16 PageID #: 159




     vicariously liable under federal common law principles of agency for violations of either

     section 227(b) or section 227(c) that are committed by third-party telemarketers.” ​In the

     Matter of the Joint Petition Filed by Dish Network, LLC,​ 28 FCC Rcd. 6574, 6574 ¶ 1

     (2013).

  21. Under the TCPA, a text message is a call. ​Satterfield v. Simon & Schuster, Inc.​, 569 F.3d

     946, 951 – 52 (9th Cir. 2009).

  22. A corporate officer involved in the telemarketing at issue may be personally liable under the

     TCPA. ​E.g.,​ ​Jackson Five Star Catering, Inc. v. Beason​, Case No. 10-10010, 2013 U.S. Dist.

     LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) (“[M]any courts have held that corporate

     actors can be individually liable for violating the TCPA where they had direct, personal

     participation in or personally authorized the conduct found to have violated the statute.”

     (internal quotation marks omitted)); ​Maryland v. Universal Elections,​ 787 F. Supp. 2d 408,

     415 – 16 (D. Md. 2011) (“If an individual acting on behalf of a corporation could avoid

     individual liability, the TCPA would lose much of its force.”).

                        The Texas Business and Commerce Code 305.053

  23. The Texas Business and Commerce code has an analogous portion that is related to the

     TCPA and was violated in this case.

  24. The Plaintiff may seek damages under this Texas law for violations of ​47 USC 227​ or

     subchapter A and seek $500 in statutory damages or $1500 for willful or knowing damages.

                                   FACTUAL ALLEGATIONS

               Creative Edge Marketing and Terrell Samuels’ calls to the Plaintiff

  25. Creative Edge Marketing LLC (hereinafter “Creative Edge”) provides ​internet marketing,
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 6 of 16 PageID #: 160




     website design and branding, online advertising, social media marketing and business

     consulting services.

  26. Terrell Samuels is the managing partner of Creative Edge.

  27. Mr. Cunningham received multiple calls from Defendants soliciting his interests in their

     services.

  28. These calls were initiated by telemarketers with foreign accents who asked a series of

     questions relating to Plaintiff’s business interests and his desire to increase its online

     marketing presence.

  29. Specifically, these foreign telemarketers offered to showcase Plaintiff’s business information

     prominently on the internet search engine Google in order to grow his business’ exposure by

     those interested in his products and services.

  30. The various telemarketers calling and communicating with Plaintiff do not identify who they

     are calling on behalf of until being asked.

  31. After completing a series of screening questions from the initial telemarketer, Plaintiff is

     then live transferred to a “product specialist”. With the hope of enticing Plaintiff to finalize

     the sale, the product specialist provided incentives such as limited time only offerings and

     bundled services at discounted rates.

  32. The product specialist also does not identify whom he is calling on behalf of until being

     asked.

  33. . These calls were not related to an emergency purpose and were not initiated with the

     Plaintiff’s consent. Below are some of the calls placed, but are not an exhaustive list.
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 7 of 16 PageID #: 161




       CID            Date       Calls to 615-348-1977

   415-610-8006      06/04/19

   415-610-8006      06/10/19

   415-610-8006      06/11/19

   415-610-8006      06/13/19

   415-610-8006      06/17/19

   415-610-8006      06/18/19

   415-610-8006      09/09/19

   415-610-8006      10/07/19

   415-610-8006      10/07/19

   415-610-8006      10/21/19



  34. The Defendants were soliciting the Plaintiff over the phone to purchase internet advertising

     services without the Defendants maintaining an internal, written do-not-call policy.

  35. Defendants knew full well that overseas telemarketers were placing calls on their behalf to

     consumers across the country offering to enhance their profiles on internet search engines

     such as Google and Yahoo! using an automated telephone dialing system.

  36. Terrell Samuels is a managing partner of Creative Edge Marketing LLC, and directed the

     telemarketing calls at issue. Mr. Samuels’ communications with Plaintiff exhibit his

     knowledge and command of Creative Edge’s sales strategies, customer service policies,

     product implementation, and information technology. These aspects of Creative Edge’s

     business operations were integral during the telemarketing calls at issue.

  37. Mr. Cunningham has a limited data plan. Incoming text messages chip away at his monthly
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 8 of 16 PageID #: 162




     allotment.

  38. Mr. Cunningham has limited data storage capacity on his cellular telephone. Incoming calls

     from Defendants consumed part of this capacity.

  39. The calls were unwanted and unsolicited by the Plaintiff.

  40. No emergency necessitated the calls.

  41. Each call was sent by an Automated Telephone Dialing System (hereinafter “ATDS”).

  Creative Edge, Terrell Samuels, and John/Jane Does 1-5 Knowing and Willful Violations

                                     of Telemarketing Regulations

  42. On April 17, 2019 Mr. Cunningham emailed Terrell Samuels regarding his desire to stop

     receiving unwanted telemarketing calls and threatened to sue as a result of these calls.

  43. Defendants placed 45 calls to Plaintiff after receiving the email from Plaintiff requesting

     Defendants to stop all telemarketing calls to his cellular phone on April 17, 2019.

  44. To make matters worse, Plaintiff filed his complaint against Defendant Creative Edge on

     October 7, 2019 and Plaintiff received three calls that same day from Defendants and one call

     after on October 21, 2019.

  45. Defendants knowingly violated the TCPA by initiating automated calls to Plaintiff.

  46. Defendants never sent Mr. Cunningham a do-not-call policy.

  47. On information and belief, Defendants did not have a written do-not-call policy while it was

     sending Mr. Cunningham the unsolicited calls.

  48. On information and belief, Defendants did not train its agents engaged in telemarketing on

     the existence and use of any do-not-call list.

  49. Defendants calls did not provide Mr. Cunningham with the name of the person or entity on
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 9 of 16 PageID #: 163




     whose behalf the calls were being made.

  Terrell Samuels’ Control over Creative Edge Including its Illegal Telemarketing Scheme

  50. At all times relevant to the claims alleged herein, Terrell Samuels was the managing partner

     in charge of Creative Edge Marketing LLC. Each and every call placed on behalf of Creative

     Edge was done under the direction of Terrell Samuels.

  51. Terrell Samuels was aware that Creative Edge was sending automated, telemarketing calls en

     masse to people, including Plaintiff.

  52. As a managing partner of Creative Edge, Terrell Samuels had the power to stop these spam

     campaigns.

  53. As managing partner of Creative Edge, Terrell Samuels had the power to fire the managers

     and employees taking part in the day-to-day operations of these illegal robocalling schemes.

  54. Instead, Terrell Samuels allowed the calls to continue and the responsible managers to keep

     their jobs—despite his knowledge of do-not-call complaints from recipients of these

     messages, including the Plaintiff.

                         The Plaintiff’s cell phone is a residential number

  55. The phone calls were to the Plaintiff’s cellular phone 615-348-1977, which is the Plaintiff’s

     personal cell phone that he uses for personal, family, and household use. The Plaintiff

     maintains no landline phones at his residence and has not done so for at least 10 years and

     primarily relies on cellular phones to communicate with friends and family. The Plaintiff also

     uses his cell phone for navigation purposes, sending and receiving emails, timing food when

     cooking, and sending and receiving text messages. The Plaintiff further has his cell phone

     registered in his personal name, pays the cell phone from his personal accounts, and the
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 10 of 16 PageID #: 164




     phone is not primarily used for any business purpose.

                  Violations of the Texas Business and Commerce Code 305.053

  56. The actions of the Defendants violated the ​Texas Business and Commerce Code 305.053​ by

     placing automated calls to a cell phone which violate ​47 USC 227(b)​. The calls violated

     Texas law by placing calls with a pre-recorded message to a cell phone which violate ​47 USC

     227(c)(5) a​ nd ​47 USC 227(d)​ and ​47 USC 227(d)(3)​ and ​47 USC 227(e).

  57. The calls by the Defendants violated Texas law by spoofing the caller ID’s per ​47 USC

     227(e)​ which in turn violates the Texas statute.


                                    I. FIRST CLAIM FOR RELIEF

          (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                       (Against All Defendants)

         1.       Mr. Cunningham realleges and incorporates by reference each and every

  allegation set forth in the preceding paragraphs.

         2.       The foregoing acts and omissions of Defendants and/or their affiliates or agents

  constitute multiple violations of the TCPA, ​47 U.S.C. § 227(b)(1)(A)​, by making non-emergency

  telemarketing robocalls to Mr. Cunningham’s cellular telephone number without his prior

  express written consent.

         3.       Mr. Cunningham is entitled to an award of at least $500 in damages for each such

  violation. ​47 U.S.C. § 227(b)(3)(B).​

         4.       Mr. Cunningham is entitled to an award of up to $1,500 in damages for each such

  knowing or willful violation. ​47 U.S.C. § 227(b)(3).​
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 11 of 16 PageID #: 165




            5.          Mr. Cunningham also seeks a permanent injunction prohibiting Defendants and

  their affiliates and agents from making non-emergency telemarketing robocalls to cellular

  telephone numbers without the prior express written consent of the called party.


                                       II. SECOND CLAIM FOR RELIEF

                 (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                           (Against All Defendants)

            6.          Mr. Cunningham realleges and incorporates by reference each and every

  allegation set forth in the preceding paragraphs.

            7.          The foregoing acts and omissions of Defendants and/or their affiliates or agents

  constitute multiple violations of FCC regulations by making telemarketing solicitations despite

  lacking:

                    a.        a written policy, available upon demand, for maintaining a do-not-call list,
                                                  2
  in violation of ​47 C.F.R. § 64.1200(d)(1)​;​

                    b.        training for the individuals involved in the telemarketing on the existence
                                                                                  3
  of and use of a do-not-call list, in violation of ​47 C.F.R. § 64.1200(d)(2)​; and,

                    c.        in the solicitations, the name of the individual caller and the name of the

  person or entity on whose behalf the call is being made, in violation of ​47 C.F.R. §
                    4
  64.1200(d)(4).​




  2   ​See​ ​id.​ at 425 (codifying a June 26, 2003 FCC order).
  3   ​See​ ​id.​ at 425 (codifying a June 26, 2003 FCC order).
  4   ​See​ ​id.​ at 425 – 26 (codifying a June 26, 2003 FCC order).
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 12 of 16 PageID #: 166




          8.      Mr. Cunningham is entitled to an award of at least $500 in damages for each such

  violation. ​47 U.S.C. § 227(c)(5)(B)​.

          9.      Mr. Cunningham is entitled to an award of up to $1,500 in damages for each such

  knowing or willful violation. ​47 U.S.C. § 227(c)(5)​.

          10.     Mr. Cunningham also seeks a permanent injunction prohibiting Defendants and

  their affiliates and agents from making telemarketing solicitations until and unless they (1)

  implement a do-not-call list and training thereon and (2) include the name of the individual caller

  and AFS’s name in the solicitations.


       III.THIRD C​LAIM​ ​FOR​ R​ELIEF​: Violations of The Texas Business and Commerce Code

                                                305.053

          11.      Mr. Cunningham realleges and incorporates by reference each and every

  allegation set forth in the preceding paragraphs.

          12.     The foregoing acts and omissions of Defendants and/or their affiliates or agents

  constitute multiple violations of the ​Texas Business and Commerce Code 305.053,​ by making

  non-emergency telemarketing robocalls to Mr. Cunningham’s cellular telephone number without

  his prior express written consent in violation of ​47 USC 227 et seq​. The Defendants violated ​47

  USC 227(d)​ and ​47 USC 227(d)(3)​ and ​47 USC 227(e)​ by using an ATDS that does not comply

  with the technical and procedural standards under this subsection.

          13.     Mr. Cunningham is entitled to an award of at least $500 in damages for each such

  violation. ​Texas Business and Commerce Code 305.053(b).
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 13 of 16 PageID #: 167




         14.       Mr. Cunningham is entitled to an award of up to $1,500 in damages for each such

  knowing or willful violation. ​Texas Business and Commerce Code 305.053(c).​


                                       IV. PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Craig Cunningham prays for judgment against the Defendants

  jointly and severally as follows:

         A.        Leave to amend this Complaint to name additional DOESs as they are identified

  and to conform to the evidence presented at trial;

         B.        A declaration that actions complained of herein by Defendants violate the TCPA

  and Texas state law;

         C.        An injunction enjoining Defendants and their affiliates and agents from engaging

  in the unlawful conduct set forth herein;

         D.        An award of $3000 per call in statutory damages arising from the TCPA

  intentional violations jointly and severally against the corporation and individual for each and

  every call.

         E.        An award of $1,500 in statutory damages per call arising from violations of the

  Texas Business and Commerce code 305.053

         F.        An award to Mr. Cunningham of damages, as allowed by law under the TCPA;

         G.        An award to Mr. Cunningham of interest, costs and attorneys’ fees, as allowed by

  law and equity

         H.        Such further relief as the Court deems necessary, just, and proper.
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 14 of 16 PageID #: 168




                                                       Respectfully submitted:


                                                   /s/ Leland McRae
                                                   _____________________________________
                                                   Leland Garrett McRae
                                                   SBN 24086374
                                                   1150 N. Loop 1604 W, Ste 108-461
                                                   San Antonio, TX 78248
                                                   Phone: 210-569-0434
                                                   FAX: 210-493-6080
                                                   EMAIL: leland@lelandmcrae.com




                                CERTIFICATE OF SERVICE


  I hereby certify a true and correct copy of the foregoing pleading was forwarded by (first class

  mail, hand-delivery, or certified mail) to ​Creative Edge Marketing LLC, a Wyoming limited

  liability company, whose principal place of business is P.O. Box 570364, Houston, Texas 77257

  and Terrell Samuels, P.O. Box 570364, Houston, Texas 77257 .


                                                       /s/ Leland McRae


                                                       ____________________


                                                       Leland Garrett McRae
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 15 of 16 PageID #: 169
Case 4:19-cv-00669-ALM-CAN Document 18 Filed 02/12/20 Page 16 of 16 PageID #: 170
